 In the Matter of J. -C. SPACH WAGON WORKS, INC.andUPHOLSTERERS'INTERNATIONAL UNION OF NORTH AMERICA, (AFL)CaseNo. R-2435.-Decided April 21,-1941Jurisdiction:furniture manufacturing industry.Investigation and Certification of Representatives:existence of questions: re-fusal to accord petitioning union,recognition until it is certified by the Board ;elections necessary.Units Appropriate for Collective Bargaining:(1) production employees, exclud-ing clerical,maintenance, and supervisory employees and watchmen;. and(2)watchmen, firemen, and maintenance employees, respectively, at threeplants of the Company.Mr. L. P. McLendon,of Greensboro, N. C., for the -Company.Mr. J. M. Wells, Jr.,andMr. George Walker,ofWinston-Salem,N. C., for the International.Mr. R. Clyde Cabell,of Winston-Salem, N. C., for the Brotherhood.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn February 5, 1941, Upholsterers' International Union of NorthAmerica (AFL), herein called the International, filed with theRegional Director for the Fifth Region (Baltimore, Maryland) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of J. C. Spach WagonWorks, Inc., Winston-Salem, North Carolina, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On March 17, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of NationalRelationsBoard Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it 'and to provide for an appropriate hearing upon due notice.On March 19, 1941, the Regional Director issued a notice of hear-irig, copies of which were duly served upon the Company and the31 N. L. R. B., No. 21.-149 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational.Pursuant to notice, a hearing was held on March 27,1941, at Winston-Salem, North, Carolina, before Charles Y. Latimer,the Trial Examiner duly designated by the Chief Trial Examiner.At the commencement of the hearing, the Trial Examiner granteda motion to intervene filed by International Brotherhood of Firemenand Oilers (AFL), herein called the Brotherhood, a labor organiza-tion claiming to represent employees directly affected by the investi-gation.)The Company and the International were represented bycounsel, the Brotherhood by its representative ; all participated in thebearing.Full opportunity to be heard, to examine and cross-examine,witnesses,and to introduce evidence bearing on the issues wasafforded all parties.During the course of the hearing, the TrialExaminer made several rulingson motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYJ.D. SpachWagonWorks, Inc., a North Carolina corporation,operates three plants'atWinston-Salem, North Carolina,where it isengaged in the manufacture of furniture.The Company purchasesraw materials valued at approximately$225,000 annually.Theprincipal raw material used by the Company is lumber, 15 per cent ofwhichis shipped to the Company from points outside the State ofNorth Carolina.The Company sells finished products valued atapproximately$600,000 annually,about 90 per cent of which areshipped by it to points outside the State of North Carolina.TheCompany employs approximately 350 employees.II.THE ORGANIZATIONS INVOLVEDUpholsterers' InternationalUnion of North America is a labororganization affiliated with the American Federation of Labor. Itadmits to membership employees in all three plants of the Company.International Brotherhood of Firemen and Oilers is a labor organi-zation. affiliated with the American Federation of Labor. It admitstomembership employees in all three plants of the Company.1 On March 25,1941,the Brotherhood filed a petition with the Regional Director.TheRegional Director designated the case initiated by this petition as Case No.V-R-677.Allthe parties agreed at the hearing to- proceed on the petition filed by the International andthe petition filed by the Brotherhood as though the cases were formally consolidated.We..have affirmed the ruling of the Trial Examiner permitting the Brotherhood's interventionherein and we shall determine all issues in the instant proceeding. J.C.SHACH WAGONWORKS,INC.151III.THE.QUESTIONS CONCERNING REPRESENTATIONIn the early part of February 1941, the International requested theCompany to recognize it as the exclusive representative of employeesin the Company's three plants.The Company stated that it would-not recognize the.International until it was certified by the Board.A statement of the Regional Director introduced in evidence showsthat the International represents a substantial number of employeesin the alleged appropriate unit.2We find that questions have arisen concerning the representation ofemployees of the Company.-I1'.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATIONUPON COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and- substantialrelation to trade, traffic, and commerce among the several Statesmerce and the free flow of commerce.V. THE APPROPRIATE UNITSThe International urges that all production employees in Plant A,Plant B, and Plant C of the Company, excluding clerical, mainte-nance, and supervisory employees and watchmen, constitute anappropriate unit.The Brotherhood urges that all watchmen, fire-men, and maintenance employees at Plant A, Plant B; and Plant C,of the Company constitute an appropriate unit.The Company hasno objection to the composition of the units urged by' the Interna-tional and the Brotherhood, but contends that each of its plantsshould constitute a separate appropriate unit.All three of the Company's plants are within a. 2-mile area, andare under the supervision of a single superintendent.The Com-pany contends that each of its plants is a self-contained unit. Itappears from the record that the same or similar machinery is usedin allthree plants and that many of the employees in the differentplants do similar work.There are approximately 116 employeesin Plant A, 125 employees in Plant B,' and 115 employees in Plant C.2 The Regional Director's statement shows that 191 employees whose names appear onthe Company's pay roll of February 5, 1941, have signed membership application cardsin'the International.There are approximately 350 employees on the February 5, 1941,pay roll.A representative of the Brotherhood testified that the Brotherhood has membersemployed in all three plants of the Company who are also in the unit alleged by it to beappropriate. 152DECISIONS-OF NATIONAL LABOR RELATIONS BOARDThe International and the Brotherhood represent employees in eachof the plants.So far as the record discloses,collective bargaining at the Com-pany's plants was initiated in the fall of 1939.On November 27,1939,the Company and the United Brotherhood of Carpenters andJoiners of America entered into an exclusive contractwhich,expiredonNovember 27, 1940. This contract recognized the UnitedBrotherhood of Carpenters and Joiners of America as the exclusiverepresentative of the employees in all three plants of the Company.In view of the nature of the Company's operations and in viewof the past bargaining history on a three-plant basis, as evidenced bythe contract referred to above, we find that collective bargainingwith the Company should be on a three-plant basis.We find that all production employees in Plant A, Plant B, andPlant C of the Company,excluding clerical,maintenance,and super-visory employees and watchmen,constitute a unit appropriate forthe purposes of collective bargaining and that such unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.We further find that all watchmen, firemen, and maintenance em-ployees in Plant A,Plant B, and Plant C of the Company,excludingsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining and that such unit will insure to employeesof the,Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies of_the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the'question concerning representation which hasarisen can best be resolved by elections by secret ballot.The Com-pany,the International, and the Brotherhood agreed that in theevent the Board directed elections,eligibility to vote in such electionsshould be determined on the basis of the Company's pay roll ofFebruary5, 1941.In view of tha lapse of time since that pay roll,we shall,in accordance with our-usual practice direct that the em-ployees of the Company eligible to vote in the elections shall be those-in the'appropriate units whose' names appear on the Company's,.pay roll for the period immediately preceding the date of the Direc-tion of Elections herein, subject to such limitations and additions.as are set forth in the Direction hereinafter.'Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the -following : J.C.SHACH WAGON WORKS, INC.153CONGLusIONs OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of J. C. Spach Wagon Works,' Inc.,Winston-Salem, North Carolina, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.2.All production employees in Plant A, Plant B, and Plant Cof the Company, excluding clerical, maintenance, and supervisoryemployees and watchmen, constitute a unit appropriate for the, pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.3.All watchmen, firemen, and maintenance employees in Plant A,Plant B, and Plant C of the Company, excluding supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.-DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith J. C. Spach Wagon Works, Inc., Winston-Salem, North Caro-lina, elections by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction ofElections, under the direction and supervision of the Regional Direc-tor for the Fifth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations :(1) among all production employees in Plant A, Plant B, andPlant C of the Company who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding cleri-cal,maintenance,' and supervisory employees, watchmen, and em-ployees who have since quit or been discharged for cause, to de-termine whether or not they desire to be represented by Upholsterers'International Union of North America, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining; and 154DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) among all watchmen, firemen, and maintenance employees inPlant A,-Plant B, and Plant C of the Company who were employedduring the pay-roll period immediately preceding the date, of thisDirection, including employees who did not work during such pay-roll period because they were ill or on vacation or in the active mili-tary service or training of the United States, or temporarily laid off,but excluding supervisory employees and employees who have sincequit or been discharged for cause, to'determine whether or not theydesire to be represented by International Brotherhood of Firemenand Oilers, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.